Citation Nr: 0909039	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, entitlement to service connection for 
the same.

3.  Entitlement to a rating in excess of 10 percent for 
chronic bilateral external suppurative otitis media.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1947 to June 
1950 with subsequent service in the United States Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February and March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied 
entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issues on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claims for service connection for hearing loss and tinnitus 
was by a rating decision issued in January 2004 which denied 
the claims based upon the absence of evidence that the 
conditions were attributable to military service.  

2.  Evidence presented since the January 2004 denial relates 
to unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.

3.  Resolving all reasonable doubt in the Veteran's favor, 
hearing loss is attributable to his active military service.  

4.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is attributable to his active military service.  

5.  The Veteran's chronic suppurative otitis media is 
primarily manifested by pain, itching, ear drainage, 
discomfort when wearing hearing aids, and status post right 
tympanoplasty with cartilage graft.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2003).  

2.  The evidence added to the record since January 2004 is 
new and material, and the claims for service connection for 
hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss is found to have been incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

4.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is found to have been incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.  The criteria for a rating in excess of 10 percent for 
chronic bilateral external suppurative otitis media are not 
met at any time during the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1-4.14, 4.21, 4.87, Diagnostic Code 6200 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2008).  

The Board notes that the Veteran may not have been provided 
with adequate notice under 38 U.S.C. § 5103(a) with respect 
to a reopened claim under the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, in light of the favorable 
decision to reopen the claim, the Board finds that any 
deficiency in complying with the Veterans Claims Assistance 
Act (VCAA) concerning a reopened claim is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO in this regard.

Also, as will be discussed in full below, the Board finds 
that service connection for hearing loss and tinnitus is 
warranted; therefore, a full discussion of whether VA met the 
duties to notify and assist is not needed as no prejudice can 
flow to the Veteran for these claims.  It is important to 
note, however, that the Veteran has been notified of the 
process by which initial disability ratings and effective 
dates are established in correspondence in November 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
AOJ subsequently readjudicated the claims based on all the 
evidence in the December 2006 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Finally, in regard to the claim for an increased rating, in 
correspondence dated in February 2006, the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for increased rating for chronic bilateral external otitis; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The AOJ explained that the Veteran must show that 
his disability had increased in severity.  The AOJ also 
described the types of evidence that VA would consider in 
making this determination, such as statements from VA or 
private physicians, records from the Social Security 
Administration, medical records from state or local 
governments, or statements by current or former employers.  
The Veteran was further notified that lay statements 
regarding his symptoms were also pertinent.  

With this comprehensive listing of the types of evidence that 
were relevant to proving his claim, the notice essentially 
informed the Veteran of how he could demonstrate the current 
level of severity of his disability and the effect that any 
worsening of the disability has had on his employment and 
daily life.  

Although the February 2006 notice letter did not provide the 
Veteran with at least general notice of the rating criteria 
by which his disability is rated, such information was 
provided in the February 2006 rating decision.  The claims 
were then readjudicated on all the evidence in December 2006 
statement of the case.  It is noted however, that in this 
case, the criteria on which the Veteran's disability is rated 
is such that an increased rating could be achieved by showing 
a noticeable worsening.  Thus, as specific test measurements 
are not at issue, specific notice of the diagnostic criteria 
is not necessary.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In all, the duty to notify has been met.

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated 
and an opinion sought in conjunction with this claims.  All 
identified and available treatment records have been secured.  
The duty to assist has been fulfilled. 



New and Material Evidence

A review of the record reveals that the Veteran's claims for 
service connection for hearing loss and tinnitus were 
originally denied by a January 2004 rating decision.  The RO 
declined to reopen the claim by rating decision in March 
2006.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Here, since the last final denial in January 2004, additional 
evidence submitted includes a personal statement by the 
Veteran, hearing testimony presented in December 2007, VA and 
private medical treatment records, an internet article on 
perforated eardrums, VA examinations conducted in February 
and March 2006, and private medical opinions dated in January 
and February 2008.  Upon an initial review of this evidence, 
the Board determined that an expert medical advisory opinion 
must be obtained in an attempt to resolve differing medical 
opinions of record regarding the likely etiology of the 
Veteran's hearing loss and tinnitus.

All of this evidence is new in that it has not previously 
been considered by agency decision makers.  In particular, 
the January and February 2008 private medical opinions and 
the January 2009 VA expert medical advisory opinion, are also 
material in that they relates to medical nexus, an 
unestablished fact necessary to substantiate the claim, and 
when presumed credible, raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
having been submitted, the claims for service connection for 
hearing loss and tinnitus are reopened.  38 C.F.R. § 3.156(a) 
(2008).

Although the RO has not weighed the medical nexus evidence 
upon which the claims are reopened, there is no prejudice to 
the Veteran for the Board to render a decision on the merits 
here.  In particular, the Veteran waived RO consideration of 
the January and February 2008 private nexus opinions in 
signed written statements.  Statements in support of claim, 
January & February 2008.  The January 2009 medical advisory 
opinion is considered pursuant to the Board's jurisdiction to 
decide "[a]ll questions in a matter" properly before it on 
appeal from an AOJ decision.  See 38 U.S.C.A. § 7104(a) (West 
2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, 
the Board will proceed with analysis and adjudication of 
service connection for hearing loss and tinnitus on the 
merits of the claims.

Service Connection

The  Veteran seeks service connection for his current hearing 
loss and tinnitus, which he contends resulted from a severe 
bilateral ear infection during service, to include 
medications used to treat the infection while an in-patient 
in a military hospital for 32 days in 1949.  See, e.g., Board 
hearing transcript, December 2007; see also Service treatment 
records.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  In this 
case, the Veteran separated from active military service in 
June 1950.  The first documented diagnosis of sensorineural 
hearing loss is many years after separation from service.  
Indeed, the Veteran states that he did not seek treatment for 
his hearing loss until approximately 1978.  See VA 
examination, August 2003.  As hearing loss has not been shown 
to have manifested to a compensable degree within the year 
following active military service, presumptive service 
connection is not warranted.

Turning to the merits of direct service connection, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
Here, the Veteran exhibits auditory thresholds of greater 
than 40 decibels at each tested frequency bilaterally.  VA 
examination, March 2006.  He is diagnosed with bilateral 
sensorineural hearing loss.  Id.  Thus, there is medical 
evidence of a current disabling hearing impairment.  

Although the service treatment records do not identify 
complaints or treatment for hearing loss during active 
military service, the records do indicate that the Veteran 
had chronic draining otitis media.  During active service, he 
was hospitalized for 32 days from September 17, 1949 to 
October 19, 1949 for treatment of his bilateral external ear 
infection.  A September 9, 1949 treatment notation indicates 
that the Veteran continued to be treated with Penicillin and 
Sulfa drugs.  See Service treatment records.  The service 
treatment records provide limited information about the 
treatment used during the Veteran's extended hospital stay in 
service.  However, the Veteran expressly recalls that 
Streptomycin and Penicillin were used, and that the treatment 
and medications were specifically explained to him by the 
treating nurses and physicians.  See, e.g., Veteran's 
personal statement, undated; Board hearing transcript, 
December 2007.  

The Board requested an expert medical opinion, in part, to 
determine the likelihood that Streptomycin was administered 
by military medical practitioners in 1949 for this Veteran's 
condition, and what effect, if any, the drug may have had on 
the Veteran's hearing acuity.  The opining physician stated 
that it is likely that Streptomycin was administered, as it 
was one of the only antibiotics available in the late 1940's 
that was effective against the type of bacteria that 
frequently causes otitis externa.  Furthermore, the advisory 
opinion states that hearing loss is associated with 
approximately 15 percent of patients that receive the drug 
for longer than 2 weeks.  He concludes that it is unlikely 
that the drug caused the Veteran's current level of hearing 
loss, but that it may have predisposed him to future loss.  
In all, the expert opinion finds that it is as likely as not 
that the properties of Streptomycin which can be harmful to 
one's hearing, have contributed to this Veteran's current 
hearing loss and tinnitus.  Expert medical opinion, January 
2009.  

Regarding the Veteran's claim for service connection for 
tinnitus, the record reflects that in August 2003 the Veteran 
reported very mild ringing in the ears, but only when he was 
in a very quiet environment.  VA examination, August 2003.  
In a subsequent March 2006 VA examination, the Veteran did 
not report tinnitus at all.  A February 2008 private medical 
opinion states that the Veteran has experienced tinnitus 
since the 1950s.  See Opinion by BR, February 2008.  The 
expert medical opinion reviewed all of the relevant evidence 
and concludes that the degree of the Veteran's hearing loss 
is consistent with a claim of bilateral tinnitus, and that 
tinnitus, like hearing loss, is as likely as not attributable 
to the administration of Streptomycin in service.  Expert 
medical opinion, supra. 

As such, although the administration of Streptomycin and its 
particular impact on this Veteran's hearing conditions is not 
shown by the evidence of record, and cannot be known for 
certain, the January 2009 expert medical opinion presents 
sufficient evidence of the likelihood of these events.  Thus, 
the evidence is at least in equipoise, or balance for and 
against the merits of service connection for hearing loss and 
tinnitus.  In this situation, the benefit of the doubt is 
afforded to the Veteran.  38 C.F.R. § 3.102 (2008).  
Resolving all reasonable doubt in his favor, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  

Disability Evaluation

The  Veteran seeks a higher evaluation for his service 
connected chronic bilateral external suppurative otitis 
media, currently evaluated as ten percent disabling.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in this case, the record reflects that the symptoms 
of the Veteran's service-connected suppurative otitis media 
have remained relatively stable throughout the appellate 
period.  Thus, staged ratings are not required.  

Service connection was established for chronic bilateral 
external otitis by rating decision issued in November 2003 
and was evaluated as noncompensably disabling under DC 6200.  
Following a surgical procedure for right ear tympanoplasty in 
November 2005, the Veteran was granted a temporary 100 
percent rating which then reverted to a 10 percent evaluation 
as of January 2006.  The Veteran now asserts that his hearing 
condition has worsened and that a higher evaluation is 
warranted.    

Under the rating criteria for chronic suppurative otitis 
media, there is no rating in excess of the 10 percent 
currently assigned.  38 C.F.R. § 4.87, DC 6200 (2008).  A 
note following DC 6200 establishes that symptoms and 
complications to include hearing impairment, labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull 
should be separately evaluated.  Id.  However, as service 
connection is established for hearing loss and tinnitus by 
the discussion above, an additional rating for these 
conditions pursuant to DC 6200 would constitute forbidden 
pyramiding.  Under VA regulations, evaluation of the same 
disability, or the same manifestations of disability, under 
multiple diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2008).  To do so would overcompensate the Veteran for 
his loss of earning capacity.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this case, there has been no 
assertion or showing by the appellant that his service-
connected chronic bilateral suppurative otitis media has 
necessitated frequent periods of hospitalization or other 
impairment of a similar degree.  The evidence of record 
simply does not support a conclusion that this Veteran's 
impairment of earning capacity is beyond that already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  



In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened. 

Resolving all reasonable doubt in the Veteran's favor, 
service connection for hearing loss is granted.  

The claim of entitlement to service connection for tinnitus 
is reopened.

Resolving all reasonable doubt in the Veteran's favor, 
service connection for tinnitus is granted. 

A rating in excess of 10 percent for chronic bilateral 
external suppurative otitis media is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


